Citation Nr: 1418330	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-43 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from January 1988 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant that he wished to withdraw his Substantive Appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, via written statement received by the Board in November 2013, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


